COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                              NO. 02-13-00447-CV


Joe Reece and/or All Other               §   From County Court at Law No. 1
Occupants



v.                                       §   of Tarrant County (2012-006189-1)



U. S. Bank National Association, as
Trustee Successor in Interest to
Bank of America, National
Association as Trustee, as               §   February 6, 2014
Successor, by Merger to Lasalle
Bank National Association, as
Trustee For Structured Asset
Investment Loan Trust Mortgage
Pass-Through Certificates, Series
2002-2, its Successors and Assigns       §   Per Curiam


                                 JUDGMENT

      This court has considered the record on appeal in this case and holds that

the appeal should be dismissed. It is ordered that the appeal is dismissed.




                                      SECOND DISTRICT COURT OF APPEALS

                                      PER CURIAM